Citation Nr: 1217057	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  12-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1944 to July 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision that, in pertinent part, denied service connection for tinnitus.  The Veteran timely appealed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

As a preliminary matter, the Board notes that most of the Veteran's service treatment records are not available and may have been destroyed in a fire at the National Personnel Records Center (NPRC).  Moreover, Surgeon General's Office records are also not available.  The RO has made several attempts to locate these records, and has notified the Veteran of the information needed to reconstruct medical data.  In this regard, the Veteran has indicated that he does not have any records to submit.  The Board notes that it is incumbent upon VA to afford the Veteran's claim heightened consideration due to the unfortunate loss of his service treatment records.  See, e.g., Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran seeks service connection for tinnitus and has asserted that the claimed disability is secondary to his now service-connected bilateral hearing loss.  Although the Veteran was exposed to all types of acoustic trauma in active service and contended that he has had hearing loss and ringing in his ears ever since, there was no finding of tinnitus at the time of his discharge examination from active service in July 1946.

During a VA examination in July 2010, the Veteran described the onset of tinnitus as beginning ten years ago; and that the tinnitus occurred once per day and lasted seconds in duration.  Following VA examination and review of the Veteran's medical history, the examiner opined that the Veteran's tinnitus was less likely as not caused by acoustic trauma during active service. 

With regard to the Veteran's claim for secondary service connection, the Board finds that the July 2010 examiner did not provide an opinion regarding whether the Veteran's current tinnitus is related to or is a residual associated with the service-connected bilateral hearing loss.  Moreover, VA should seek a medical opinion regarding whether the Veteran's tinnitus is aggravated by the service-connected bilateral hearing loss.  Hence, the Board cannot resolve this matter without further medical clarification.

Furthermore, the Board notes that, when the initial "duty to assist" notice was last issued in February 2010, service connection had not been established for bilateral hearing loss.  Therefore, notice was never provided as to how to substantiate a claim on a secondary basis.  While this case is in remand status, such notice should be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied.  Specifically, notify the Veteran of the information and evidence necessary to substantiate his claim for service connection for tinnitus on a secondary basis.  

2.  Afford the Veteran a VA examination to determine the etiology of any current tinnitus found to be present; and to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected hearing loss caused or increased any tinnitus found to be present.  If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of tinnitus is attributable to the service-connected hearing loss.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the evidence discussed in this remand, including the July 2010 VA examination and the Veteran's complaints of intermittent tinnitus since service.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



